UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 13-6912


HAYWARD L. ROGERS,

                Petitioner - Appellant,

          v.

LEROY CARTLEDGE,

                Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. Timothy M. Cain, District Judge.
(2:12-cv-01858-TMC)


Submitted:   October 22, 2013             Decided:   October 25, 2013


Before WILKINSON, NIEMEYER, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Hayward Leon Rogers, Appellant Pro Se.    Donald John Zelenka,
Senior Assistant Attorney General, William Edgar Salter, III,
Assistant Attorney General, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Hayward L. Rogers seeks to appeal the district court’s

order accepting the recommendation of the magistrate judge and

denying relief on his 28 U.S.C. § 2254 (2006) petition.                              The

order is not appealable unless a circuit justice or judge issues

a   certificate        of    appealability.           28   U.S.C.    § 2253(c)(1)(A)

(2006).     A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2006).                  When the district court denies

relief    on    the    merits,    a   prisoner     satisfies       this   standard    by

demonstrating         that     reasonable       jurists    would     find   that     the

district       court’s      assessment   of     the    constitutional       claims    is

debatable      or     wrong.     Slack    v.     McDaniel,    529 U.S. 473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling is debatable, and that the petition states a debatable

claim of the denial of a constitutional right.                      Slack, 529 U.S.

at 484-85.

               We have independently reviewed the record and conclude

that Rogers has not made the requisite showing.                      Accordingly, we

deny Rogers’ motions for a certificate of appealability and for

appointment of counsel and dismiss the appeal.                      We dispense with

oral   argument        because    the    facts     and     legal    contentions      are

                                            2
adequately   presented   in   the   materials   before   this   court   and

argument would not aid the decisional process.



                                                                DISMISSED




                                     3